DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Response to Arguments
3.	Applicant’s arguments filed on 02/10/2022 with respect claims 1-20 have been fully considered but they are not persuasive.
The applicant contends that the cited references fail to teaches or suggest “determining that a number of planes or LUNs marked as bad exceeds a threshold number of bad planes or LUNs,” as recited in claim 1, and similar feature of claim 9 and 15. 
Examiner respectfully disagrees and asserts the reference of Chen in paragraphs [0005], [0041], and Fig. 5B teaches the limitation such features. For example, the invention concerns an apparatus comprising a memory and a controller. The memory is configured to process a plurality of read/write operations. The memory comprises a plurality of memory unit granularities each having a size less than a total size of the memory. The controller is configured to process a plurality of I/O requests to the memory units of the memory that are not marked as bad on a memory unit list. The controller is configured to track a plurality of bad blocks of the memory. The controller is configured to determine which of the memory units to mark as bad based on a test of whether a unit of memory larger than a block of the memory has failed. The test is based on a threshold of the bad blocks in the unit of memory. See paragraph [0005].
the memory blocks 84a-84n may be marked as bad when there is a program failure, an erase failure, and/or a read failure. For example, when one of the memory blocks 84a-84n is detected as bad based on a program/erase failure, the memory block should be retired by the controller 70. Read failure may refer to read operations in the memory blocks 84a-84n that indicate the memory block does not satisfy certain reliability criteria. For example, the reliability criteria may be related to ECC decoding. In one example, if the average and/or maximum number of errors per page exceeds a threshold in one of the memory blocks 84a-84n, a read failure may be declared on the memory block. In another example, if low-density parity-check (LDPC) is used as ECC a HLDPC decoding failure event may be used as a read failure criterion. In yet another example, the average number of iterations in decoding the pages may be used as a read failure criterion. In still another example when the controller 70 implements adaptive ECC code rates, the read failure criteria in detecting a bad memory block is generally associated with the strongest (e.g., the lowest) code rate. The controller 70 may determine which of the memory blocks 84a-84n is bad if a read failure is encountered. See paragraph [0041]. 
Also, applicant contends that the cited references fail to teaches or suggest “in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks.” as recited in claim 1, and similar feature of claim 9 and 15.
The applicant’s arguments regarding the limitations above have been considered but are moot in view of the new ground(s) of rejection.
Further, see figure 5B printed below for your convenience.

    PNG
    media_image1.png
    800
    728
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3. 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chen et al. (U.S. PN: 2015/0287478) "herein after as Chen in view of Beffa et al. (U.S. PN: 6,477,662) "herein after as Beffa."

As per claim 1:
Chen substantially teaches or discloses a method of tracking flash memory in a storage system, the method comprising (see abstract, the controller is configured to track a plurality of bad blocks of the memory. The controller is configured to determine which of the memory units to mark as bad based on a test of whether a unit of memory larger than a block of the memory has failed. The test is based on a threshold of the bad blocks in the unit of memory): initializing a threshold value of an amount of bad blocks (see paragraph [0018], herein when a R-block fails, data from the affected R-block may need to be rebuilt. For example, early detection of bad memory dies/planes may help the controller initiate optimized routines in rebuilding data on thousands of R-blocks, and  paragraph [0043], herein testing for a consecutive number of bad memory blocks may minimize test time); marking one or more planes or logical unit numbers (LUNs) of flash memory as bad, responsive to determining that an amount of bad blocks in the one or more planes or LUNs meets the threshold value (see paragraph [0005], herein the controller is configured to track a plurality of bad blocks of the memory. The controller is configured to determine which of the memory units to mark as bad based on a test of whether a unit of memory larger than a block of the memory has failed. The test is based on a threshold of the bad blocks in the unit of memory, and paragraph [0014], herein detection of bad memory dies and/or bad memory planes may be detected during a manufacturing time (e.g., during a manufacturer self-test) and/or throughout the life of the drive (e.g., during the run-time of the drive)), and paragraph [0044], herein if the consecutive number of bad memory blocks due to program/erase failure is greater than or equal to a program/erase error threshold (e.g., BlockPEFailLimitA), the memory die/plane may be declared bad); determining that a number of planes or LUNs marked as bad exceeds a threshold number of bad planes or LUNs (see paragraph [0041], herein the memory blocks 84a-84n may be marked as bad when there is a program failure, an erase failure, and/or a read failure. For example, when one of the memory blocks 84a-84n is detected as bad based on a program/erase failure, the memory block should be retired by the controller 70. Read failure may refer to read operations in the memory blocks 84a-84n that indicate the memory block does not satisfy certain reliability criteria. For example, the reliability criteria may be related to ECC decoding. In one example, if the average and/or maximum number of errors per page exceeds a threshold in one of the memory blocks 84a-84n, a read failure may be declared on the memory block, and Fig. 5B, step 342 & 344).
Chen does not explicitly in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks.
However, Beffa in same field of endeavor teaches in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks (see column 6, lines 38-40, Failure detection circuitry 224 then determines whether the accessed memory cell is defective (step 608), and if so, it increments counter 220 (step 612), and claim 1, determining at the test circuit if any of the accessed memory cells are defective; and f) if it is determined that any of the accessed memory cells are defective, incrementing a failure counter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Beffa by adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs would have increased data reliability of the memory system.

As per claim 2:
Chen teaches that performing the marking, adjusting and repeating with a separate threshold value for each of a plurality of flash drives (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 3:
Chen teaches that: performing the marking, adjusting and repeating with a separate value for each of a plurality of types of flash memory (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 7:
Chen teaches that wherein an increment for the adjusting is based on an interpolation of amount of memory declared bad relative to a specified maximum amount of memory declared bad (see paragraph [0042], program/erase error threshold on a flash device can be adjusted, the controller 70 may raise the threshold in the event of program/erase failure rather than declaring block failure, and paragraph [0048], herein If the decision state 328 determines there is a program/erase failure, the method 300 moves to the state 330. If not, the method 300 moves to the decision state 332. The state 330 increments the program/erase error counter).

As per claim 8:
Chen teaches that finding one or more bad blocks in a plane of the flash memory ( see paragraph [0057], herein Performing the memory unit failure test 300 during manufacturing time may detect bad memory units before the drive 90 has been shipped and/or used by a consumer); ceasing writing to the plane of the flash memory (see paragraph [0057], herein an initial list of bad memory dies/planes may be implemented so the controller 70 may avoid writing user data to the bad memory dies/planes in the first place); testing further blocks in the plane of the flash memory (see paragraph [0057], herein the memory unit failure test 300 may be embedded in the MST. Bad memory die/plane detection during the MST may follow similar criteria as the run-time memory unit failure test 300. During the MST the controller 70 may not need to rely on consecutive memory block failures); and determining whether to return to the writing to the plane of the flash memory or to mark the plane as bad, based on the testing (see paragraph [0057], herein during the MST, the controller 70 may count the total number of block failures within a memory die/plane. The MST performs a full drive scan, including erase, program, and read operations. Embedding the memory unit failure test 300 to check the total number of block failures may not significantly impact the time needed to perform the MST. The MST may perform multiple scans (e.g., erase, program, and read operations to detect errors on memory blocks).

As per claim 9:
Chen substantially teaches or discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising (see paragraph [0061], herein the invention thus may also include a computer product which may be a storage medium or media and/or a transmission medium or media including instructions which may be used to program a machine to perform one or more processes or methods in accordance with the invention): setting a threshold value of an amount of bad blocks (see abstract, and paragraph [0005], herein the memory is configured to process a plurality of read/write operations. The memory comprises a plurality of memory unit granularities each having a size less than a total size of the memory. The controller is configured to process a plurality of I/O requests to the memory units of the memory that are not marked as bad on a memory unit list. The controller is configured to track a plurality of bad blocks of the memory); recording that one or more planes or LUNs of flash memory are bad, responsive to determining there is a sufficient amount of bad blocks in the one or more planes or LUNs to meet the threshold value (see paragraph [0005], herein the controller is configured to track a plurality of bad blocks of the memory. The controller is configured to determine which of the memory units to mark as bad based on a test of whether a unit of memory larger than a block of the memory has failed. The test is based on a threshold of the bad blocks in the unit of memory, and paragraph [0014], herein detection of bad memory dies and/or bad memory planes may be detected during a manufacturing time (e.g., during a manufacturer self-test) and/or throughout the life of the drive (e.g., during the run-time of the drive), and paragraph [0044], herein if the consecutive number of bad memory blocks due to program/erase failure is greater than or equal to a program/erase error threshold (e.g., BlockPEFailLimitA), the memory die/plane may be declared bad); determining that a number of planes or LUNs marked as bad exceeds a threshold number of bad planes or LUNs (see paragraph [0041], herein the memory blocks 84a-84n may be marked as bad when there is a program failure, an erase failure, and/or a read failure. For example, when one of the memory blocks 84a-84n is detected as bad based on a program/erase failure, the memory block should be retired by the controller 70. Read failure may refer to read operations in the memory blocks 84a-84n that indicate the memory block does not satisfy certain reliability criteria. For example, the reliability criteria may be related to ECC decoding. In one example, if the average and/or maximum number of errors per page exceeds a threshold in one of the memory blocks 84a-84n, a read failure may be declared on the memory block, and Fig. 5B, step 342 & 344).
Chen does not explicitly in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks.
However, Beffa in same field of endeavor teaches in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks see column 6, lines 38-40, Failure detection circuitry 224 then determines whether the accessed memory cell is defective (step 608), and if so, it increments counter 220 (step 612), and claim 1, determining at the test circuit if any of the accessed memory cells are defective; and f) if it is determined that any of the accessed memory cells are defective, incrementing a failure counter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Beffa by adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs would have increased data reliability of the memory system.

As per claim 10:
Chen teaches that wherein the method further comprises: performing the recording, increasing and repeating, using a first threshold value of an amount of bad blocks for a first flash drive and a second threshold for a second flash drive  (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 11:
Chen teaches that performing the recording, increasing and repeating, using a first threshold value of an amount of bad blocks for a first type of flash memory and a second threshold for a second type of flash memory (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 14:
Chen teaches that wherein the method further comprises: determining that there are one or more bad blocks in a plane of the flash memory ( see paragraph [0057], herein Performing the memory unit failure test 300 during manufacturing time may detect bad memory units before the drive 90 has been shipped and/or used by a consumer); ceasing writing to the plane of the flash memory (see paragraph [0057], herein an initial list of bad memory dies/planes may be implemented so the controller 70 may avoid writing user data to the bad memory dies/planes in the first place); testing further blocks in the plane of the flash memory (see paragraph [0057], herein the memory unit failure test 300 may be embedded in the MST. Bad memory die/plane detection during the MST may follow similar criteria as the run-time memory unit failure test 300. During the MST the controller 70 may not need to rely on consecutive memory block failures); and determining whether to resume the writing to the plane of the flash memory or to record that the plane is bad, based on the testing (see paragraph [0057], herein during the MST, the controller 70 may count the total number of block failures within a memory die/plane. The MST performs a full drive scan, including erase, program, and read operations. Embedding the memory unit failure test 300 to check the total number of block failures may not significantly impact the time needed to perform the MST. The MST may perform multiple scans (e.g., erase, program, and read operations to detect errors on memory blocks).

As per claim 15:
Chen substantially teaches or discloses a storage system, comprising: flash memory; and one or more processors, to (see paragraph [0020], herein the apparatus 50 generally comprises a block (or circuit) 60, a block (or circuit) 70 and a block (or circuit) 80. The circuit 70 may include a circuit 100. The circuit 100 may be a memory/processor configured to store computer instructions (or firmware) or may be logic, paragraph [0059], and Fig. 1): initialize a threshold value of an amount of bad blocks (see abstract, and paragraph [0005], herein the memory is configured to process a plurality of read/write operations. The memory comprises a plurality of memory unit granularities each having a size less than a total size of the memory. The controller is configured to process a plurality of I/O requests to the memory units of the memory that are not marked as bad on a memory unit list. The controller is configured to track a plurality of bad blocks of the memory); record that one or more planes or LUNs of flash memory are bad, responsive to determining there is a sufficient amount of bad blocks in the one or more planes or LUNs to meet the threshold value (see paragraph [0005], herein the controller is configured to track a plurality of bad blocks of the memory. The controller is configured to determine which of the memory units to mark as bad based on a test of whether a unit of memory larger than a block of the memory has failed. The test is based on a threshold of the bad blocks in the unit of memory, and paragraph [0014], herein detection of bad memory dies and/or bad memory planes may be detected during a manufacturing time (e.g., during a manufacturer self-test) and/or throughout the life of the drive (e.g., during the run-time of the drive), and paragraph [0044], herein if the consecutive number of bad memory blocks due to program/erase failure is greater than or equal to a program/erase error threshold (e.g., BlockPEFailLimitA), the memory die/plane may be declared bad); determining that a number of planes or LUNs marked as bad exceeds a threshold number of bad planes or LUNs (see paragraph [0041], herein the memory blocks 84a-84n may be marked as bad when there is a program failure, an erase failure, and/or a read failure. For example, when one of the memory blocks 84a-84n is detected as bad based on a program/erase failure, the memory block should be retired by the controller 70. Read failure may refer to read operations in the memory blocks 84a-84n that indicate the memory block does not satisfy certain reliability criteria. For example, the reliability criteria may be related to ECC decoding. In one example, if the average and/or maximum number of errors per page exceeds a threshold in one of the memory blocks 84a-84n, a read failure may be declared on the memory block, and Fig. 5B, step 342 & 344).
Chen does not explicitly in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks.
However, Beffa in same field of endeavor teaches in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs, adjusting the threshold value of the amount of bad blocks see column 6, lines 38-40, Failure detection circuitry 224 then determines whether the accessed memory cell is defective (step 608), and if so, it increments counter 220 (step 612), and claim 1, determining at the test circuit if any of the accessed memory cells are defective; and f) if it is determined that any of the accessed memory cells are defective, incrementing a failure counter).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Beffa by adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the adjusting the threshold value of the amount of bad blocks in response to determining that the number of planes or LUNs marked as bad exceeds the threshold number of bad planes or LUNs would have increased data reliability of the memory system.

As per claim 16:
Chen teaches that wherein the one or more processors are further to: iterate such recording and adjusting for each of a plurality of flash drives using separate threshold  (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 17:
Chen teaches that iterate such recording and adjusting for each of a plurality of types of flash memory using separate thresholds  (see paragraph [0013], herein implement detection of bad memory units at a memory die and/or memory plane granularity, (ii) be performed during the run-time and/or the manufacturing time of a drive, (iii) be embedded in a manufacturer self-test of the drive, (iv) not use memory units that are marked as bad, (v) be triggered after detecting a bad memory block, (vi) track bad blocks based on program/erase failures and read failures separately).

As per claim 20:
Chen teaches that wherein the one or more processors are further to: determine that there are one or more bad blocks in a plane of the flash memory ( see paragraph [0057], herein Performing the memory unit failure test 300 during manufacturing time may detect bad memory units before the drive 90 has been shipped and/or used by a consumer); stop writing to the plane of the flash memory (see paragraph [0057], herein an initial list of bad memory dies/planes may be implemented so the controller 70 may avoid writing user data to the bad memory dies/planes in the first place); test further blocks in the plane of the flash memory (see paragraph [0057], herein the memory unit failure test 300 may be embedded in the MST. Bad memory die/plane detection during the MST may follow similar criteria as the run-time memory unit failure test 300. During the MST the controller 70 may not need to rely on consecutive memory block failures); and determine whether to resume the writing to the plane of the flash memory or to record that the plane is bad, based on the testing (see paragraph [0057], herein during the MST, the controller 70 may count the total number of block failures within a memory die/plane. The MST performs a full drive scan, including erase, program, and read operations. Embedding the memory unit failure test 300 to check the total number of block failures may not significantly impact the time needed to perform the MST. The MST may perform multiple scans (e.g., erase, program, and read operations to detect errors on memory blocks).

5.	Claims 4-6, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chen in view of Beffa in further view of Shlick et al. (U.S. PN: 10,162,538) "herein after as Shlick."

As per claims 4, 12, and 18:
Chen fail to teach wherein the determining that the amount of bad blocks in the one or more planes or LUNS meets the threshold value is based on separate weights for each of a plurality of types of failure.
However, Shlick in same field of endeavor teaches wherein the determining that the amount of bad blocks in the one or more planes or LUNS meets the threshold value is based on separate weights for each of a plurality of types of failure (see column 9, lines 56-67, and claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Shlick by determining that the amount of bad blocks in the one or more planes or LUNS meets the threshold value is based on separate weights for each of a plurality of types of failure.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that determining that the amount of bad blocks in the one or more planes or LUNS meets the threshold value is based on separate weights for each of a plurality of types of failure would have improved the system performance.

As per claims 5, 13, and 19:
Chen teaches that adjusting each of a plurality of weights for types of failure, based on number of program erase cycles per one of block, plane or LUN (see  paragraph [0042], herein  if a program/erase error threshold on a flash device can be adjusted, the controller 70 may raise the threshold in the event of program/erase failure rather than declaring block failure).
Chen does not teach wherein the plurality of weights for types of failure is used for the determining that the amount  bad blocks in the one or more planes or LUNS meet the threshold value.
However, Shlick in same field of endeavor wherein the plurality of weights for types of failure is used for the determining that the amount  bad blocks in the one or more planes or LUNS meet the threshold value (see claim 12, herein read memory operation data that is based on bit line integrity data corresponding to a region of the memory, the bit line integrity data indicating a number of bad bit lines; adjust a memory operation threshold by a weight selected based on the number of bad bit lines indicated by the bit line integrity data; and perform a memory operation using the memory operation threshold to compensate for the number of bad bit lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Shlick by including the plurality of weights for types of failure is used for the determining that the amount  bad blocks in the one or more planes or LUNS meet the threshold value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the plurality of weights for types of failure is used for the determining that the amount  bad blocks in the one or more planes or LUNS meet the threshold value would have improved the system performance.

As per claim 6:
Chen fail to teach wherein the maximum threshold value is based on a manufacturer-provided number of bad blocks per flash device divided by a number of planes or LUNS per flash device.
However, Shlick in same field of endeavor teaches wherein the maximum threshold value is based on a manufacturer-provided number of bad blocks per flash device divided by a number of planes or LUNS per flash device (see column 2, lines 45-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Chen with the teachings of Shlick by including the maximum threshold value is based on a manufacturer-provided number of bad blocks per flash device divided by a number of planes or LUNS per flash device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the maximum threshold value is based on a manufacturer-provided number of bad blocks per flash device divided by a number of planes or LUNS per flash device would have improved the system performance.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112